WAIVER AND INDEMNITY AGREEMENT


Agreement made this 30th day of January 2009 by and among Panel Intelligence,
LLC a Delaware limited liability company (“Surviving Entity”), MCF Corporation,
a Delaware corporation (“MCF”), the former stockholders of MedPanel, Inc. who
are signatories hereto and William Febbo, as representative of the Stockholders
of MedPanel who are not signatories hereto  (“Febbo”).




WHEREAS, through a series of transactions MedPanel Inc., a Delaware corporation
(“MedPanel”), merged with Surviving Entity pursuant to that certain Agreement
and Plan of Merger dated as of November 6, 2006 (“Merger Agreement”) between
MedPanel’s shareholders (“Stockholders”) and other parties, including MCF.


WHEREAS, pursuant to the Merger Agreement, the Stockholders of MedPanel received
cash, shares of the common stock of MCF and certain contingent rights to receive
(i) “Incentive Consideration” pursuant to Section 2.7.2 of the Merger Agreement
if the Surviving Entity’s cumulative revenue and EBITDA were in excess of a
threshold amount determined on January 1, 2010 (“Threshold”) or alternatively,
(ii) consideration pursuant to Section 2.7.3 of the Merger Agreement in
connection with a “Change of Control” of MCF.


WHEREAS, it is extremely unlikely that the Threshold would be reached as of
January 1, 2010.


WHEREAS, a former vendor of MedPanel has asserted claims against the Surviving
Entity in the amount of 127,000 pounds sterling for which MCF and/or the
Surviving Entity might seek reimbursement from such Stockholders (“Vendor
Claim”).


WHEREAS, the IRS is currently auditing the accounts of MedPanel which could lead
to a claim by MCF or the Surviving Entity against the Stockholders.


WHEREAS, Surviving Entity generated negative cash flow in 2008 and requires an
investment by MCF of at least $100,000 within the next 30 days, and of at least
$500,000 in 2009, in order to continue its operations.


WHEREAS, MCF is unable to continue to fund Surviving Entity’s operating
deficits, and as a result, Surviving Entity will be required to cease
operations.


WHEREAS,  Panel Intelligence LLC a Massachusetts limited liability company,  has
entered into the Asset Purchase Agreement dated as of January 30, 2009 pursuant
to which Buyer shall acquire all of Surviving Entity’s assets (“Asset Purchase
Agreement”).


WHEREAS, as the sole member of Surviving Entity, MCF has determined that it is
in its best interests to consent to Surviving Entity’s sale of substantially all
of its assets to Buyer and thereafter to dissolve Surviving Entity and seek
additional market capital from outside investors so as to enable MCF to remain
in operation.


WHEREAS, William Febbo, in his capacity as Stockholder Representative, is
authorized to act on behalf of the former Stockholders of MedPanel.


 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Stockholders and the Stockholder Representative acknowledge and
agree that upon the sale of Surviving Entity’s assets to Buyer and the
dissolution of Surviving Entity, the Incentive Consideration payment and/or the
Change of Control payment, to which the Stockholders could theoretically become
entitled in the future, shall terminate.


WHEREAS, the Stockholders and Stockholder Representative, acknowledge that
notwithstanding the termination of the Incentive Consideration payment and/or
the Change of Control payment, MCF may be unable to obtain additional market
capital from outside investors so as to enable MCF to remain in operation unless
it obtains their express waiver of any rights they may have in the future to the
Incentive Consideration payment and/or Change of Control payment.


NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual promises hereinafter set forth, it is agreed as follows:


1.
The Stockholders and the Stockholder Representative hereby waive unconditionally
and without reservation any and all rights the Stockholders may have to the
Incentive Consideration Amount and/or the Change of Control Amount (as more
particularly described in the Merger Agreement.)

2.
MCF shall not seek any reimbursement or indemnification from the Stockholders
and hereby release them from any and all liability to MCF or Surviving Entity
with respect to the Vendor Claim and the IRS audit or any tax liabilities that
arise in connection therewith.



The Parties, each intending to be legally bound by this Agreement, have executed
this Agreement effective as of the first date identified in the first sentence
of this Agreement




           
 
William J. Febbo, in his capacity as Stockholder Representative
 
       
         
 
William J. Febbo, Stockholder
         
         
 
John Thompson, Stockholder
         
  
 
Howard Brick, Stockholder
         
  
 
Wally Buch, Stockholder
         
MCF Corporation (nka Merriman Curhan Ford Group, Inc.)
     
BY:
         
 
Peter Coleman, Chief Financial Officer
 



 
 
 

--------------------------------------------------------------------------------

 